OPINION OF THE COURT
Per Curiam.
Respondent Frank DeGrasse was admitted to the practice of law in the State of New York by the Second Judicial Department on December 15, 1999. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), immediately suspending respondent from the practice of law until further order, (1) due to his failure to cooperate with the Committee in its investigation of five complaints alleging professional misconduct, and (2) uncontested evidence of misconduct which threatens the public interest.
The Committee opened their investigation in December 2004 after receiving a complaint alleging respondent had improperly handled and neglected a divorce matter. Thereafter, the Committee received four additional complaints involving, inter alia, commingling funds, mishandling escrow money, and negligence in several real estate matters, including failure to record deeds, mortgages and other closing documents and failure to obtain title insurance, failure to pay taxes, title and other fees.
The Committee seeks to suspend respondent immediately, due to his failure to cooperate with the Committee’s investigation into his neglect of these five legal matters and mishandling of monies, despite repeated requests to do so. The Committee has presented uncontested evidence of professional misconduct, to wit, (1) respondent falsely held himself out at closings as an authorized title representative of a title abstract company; (2) his bank records, which the Committee subpoenaed after respondent failed to produce them, show inadequate escrow balances; (3) he improperly deposited client funds into his personal business account; and (4) he withdrew substantial funds for his personal use. In addition, respondent has failed to offer any meaningful explanation for his conduct, including his failure to comply with this Court’s subpoena to appear for a further dep*128osition on January 25, 2006 and again on February 2, 2006 and his failure to produce documents relating to these five client matters and his bank records. Moreover, respondent has failed to submit answers to two of the complaints, and he is delinquent in his Office of Court Administration registration (see Matter of Schulze, 1 AD3d 1 [2003]).
Respondent has not responded to this motion.
Pursuant to 22 NYCRR 603.4 (e) (1), this Court may suspend an attorney from the practice law pending consideration of charges of professional misconduct, upon a finding that the attorney is guilty of professional misconduct immediately threatening the public interest.
The Committee has amply demonstrated respondent’s willful failure to cooperate with its investigation, in violation of 22 NYCRR 603.4 (e) (1) (i). Indeed, respondent’s failure in this regard evinces a “shocking disregard for the judicial system, and can only be interpreted as a deliberate and willful attempt to impede the Committee’s investigation” (Matter of Gordon, 142 AD2d 135, 137 [1988]). Respondent’s interim suspension is further justified by the aforementioned uncontested evidence of professional misconduct, in violation of 22 NYCRR 603.4 (e) (1) (iii) (see Matter of Brown, 23 AD3d 56 [2005]).
Accordingly, the Committee’s motion should be granted and respondent suspended from the practice of law, pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), effective immediately, and until such time as disciplinary matters pending before the Committee have been concluded and until further order of this Court.
Buckley, EJ., Marlow, Sweeny, McGuire and Malone, JJ., concur.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, until such time as disciplinary matters pending before the Committee have been concluded and until the further order of this Court.